IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 41,689-03


DAVID MARTIN KIRKWOOD, Relator

v.


 JUDGE, 292ND JUDICIAL DISTRICT COURT, DALLAS COUNTY, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM DALLAS COUNTY            



 Per curiam.


O R D E R


 
	Relator has filed a motion for leave to file a writ of mandamus.  He contends that he filed an
application for a writ of habeas corpus in the 292ND Judicial District Court of Dallas County, that
more than 6 months have elapsed since the entry of an order designating issues, and that the
application has not yet been forwarded to this Court.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 292ND
Judicial District Court of Dallas County, is ordered to file a response with this Court by having the
District Clerk submit the record on such habeas corpus application or by setting out the reasons that
no findings have been made since the order designating issues was entered.  This application for
leave to file a writ of mandamus will be held in abeyance until Respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.
 IT IS SO ORDERED THIS THE 5TH DAY OF APRIL, 2006.
Keasler, J., not participating.

DO NOT PUBLISH